 



EXHIBIT 10.4
AMENDMENT TO TERMINATION AGREEMENT
     THIS AMENDMENT (the “Amendment”) to the Termination Agreement dated as of
                    , ___, as amended to date (the “Termination Agreement”),
between PetroQuest Energy, Inc., a Delaware corporation (the “Company”), and
                     (the “Executive”) is made and entered into this ___ day of
May, 2006 between the Company and the Executive. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Termination Agreement.
W I T N E S S E T H:
     WHEREAS, the Company and the Executive entered into the Termination
Agreement providing for, among other things, the payment of severance benefits
to the Executive by the Company upon a Change in Control of the Company and
consequent actual or constructive termination of the Executive’s employment by
the Company (a “Change in Control Termination”); and
     WHEREAS, the Company and the Executive desire to amend the Termination
Agreement.
     NOW, THEREFORE, the Company and the Executive hereby amend the Termination
Agreement as follows:
     1. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Termination Agreement as defined therein
unless otherwise defined herein
     2. The first paragraph of Section 5(c) is hereby amended and restated in
its entirety to read as follows:
In the event that the Executive becomes entitled to the severance benefits
described in Sections 5(a) and 5(b) or any other benefits or payments under this
Agreement or any other agreement, plan, instrument or obligation in whatever
form of the Company or its subsidiaries or affiliates (other than pursuant to
this Section) including by reason of the accelerated vesting of stock options or
restricted stock hereunder or thereunder (together, the “Total Benefits”), and
in the event that any of the Total Benefits will be subject to the Excise Tax,
the Company shall pay to the Executive an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
any Excise Tax on the Total Benefits and any federal, state and local income
tax, Excise Tax and FICA and Medicare withholding taxes upon the payment
provided for by this Section, shall be equal to the Total Benefits.
     3. Section 13 is hereby added to the Termination Agreement to read as
follows:

 



--------------------------------------------------------------------------------



 



     13. Code Section 409A. This Agreement is not intended to be deferred
compensation under Code Section 409A under the Internal Revenue Code of 1986, as
amended, and the regulations, notices and rulings thereunder. The parties agree
to amend this Agreement to the extent necessary to insure that this Agreement is
not deferred compensation under Code Section 409A or to comply with Code
Section 409A in order to maintain the terms of the Agreement so that there is no
reduction in the total amounts payable to executive hereunder shall be reduced.
     4. Except as amended by this Amendment, the Termination Agreement shall
remain in full force and effect and is hereby ratified and affirmed. In the
event of a conflict between the terms in this Amendment and the Termination
Agreement, the Amendment shall control.
     5. In case of one or more of the provisions contained in this Amendment for
any reason shall be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Amendment, but this Amendment shall be construed as if such
invalid, illegal or unenforceable provisions had never been a part of this
Amendment.
     6. This Amendment shall be binding upon and inure to the benefit of the
Company, its successors, legal representatives and assigns and upon the
Executive, his or her heirs, executors, administrators, and representatives. Any
reference to the Company herein shall mean the Company as well as any successors
thereto.
     7. This Amendment may be executed in any number of counterparts with the
same effect as if all signatories had signed the same document. All counterparts
must be construed together to constitute one and the same instrument.
     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Amendment as of the date first written above.

                  PETROQUEST ENERGY, INC.    
 
           
 
  By:                      
 
  Name:                      
 
  Title:                      
 
                EXECUTIVE:    
 
                     
 
  [Name]        

 